

117 SRES 228 ATS: Designating May 15, 2021, as “Kids to Parks Day”.
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 228IN THE SENATE OF THE UNITED STATESMay 20, 2021Mr. Wyden (for himself, Mr. Portman, Mr. Booker, Mr. Heinrich, Ms. Hirono, Ms. Collins, and Mr. Burr) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating May 15, 2021, as Kids to Parks Day.Whereas the 11th annual Kids to Parks Day will be celebrated on May 15, 2021;Whereas the goals of Kids to Parks Day are to—(1)promote healthy outdoor recreation and responsible environmental stewardship;(2)empower young people; and(3)encourage families to get outdoors and visit the parks and public land of the United States;Whereas, on Kids to Parks Day, individuals from rural, suburban, and urban areas of the United States can be reintroduced to the splendid National, State, and neighborhood parks located in their communities;Whereas communities across the United States offer a variety of natural resources and public land, often with free access, to individuals seeking outdoor recreation;Whereas the people of the United States, young and old, should be encouraged to lead more healthy and active lifestyles;Whereas Kids to Parks Day is an opportunity for families to take a break from their busy lives and enjoy a day of active, wholesome fun; andWhereas Kids to Parks Day will—(1)broaden an appreciation for nature and the outdoors in young people;(2)foster a safe setting for independent play and healthy adventure in neighborhood parks; and(3)facilitate self-reliance while strengthening communities: Now, therefore, be it That the Senate—(1)designates May 15, 2021, as Kids to Parks Day;(2)recognizes the importance of outdoor recreation and the preservation of open spaces for the health and education of the young people of the United States; and(3)encourages the people of the United States to observe Kids to Parks Day with safe family trips to parks. 